The opinion of the Court was by
Shepuey J.
The contract does not in terms secure to Dyer the use of the horse until payment was made. It is silent on that subject. Admitting however, that it was the intention of the parties to it that he should have the use of him for the year, he would not thereby be authorized so to conduct as to injure unnecessarily his value. The design of the contract was to secure the plaintiff, and they could not have intended to allow one parly to defeat it. Such conduct would be a violation of any implied agreement for the use of the horse, and would put an end to his right of possession. If one legally in possession of the property of another, misuse that property, it is a conversion of it. Mulgrave v. Ogden, Cro. Eliz. 219; Richardson v. Atkinson, 1 Stra. 576; Syeds v. Hay, 4 T. R. 260. The defendant could have no rights superior to those of Dyer.

Exceptions overruled.